JUDGMENT
This cause coming on to be heard before A. M. Noble, Associate Judge of the High Court, and being heard and it appearing to the court that the matters in controversy had been amicably settled between the parties plaintiff and defendant and it is therefore ordered, considered and adjudged by the court that this action be dismissed, by and with the consent of the parties plaintiff and defendant, and that Yee is the owner and entitled to the possession of the land Tausaga.
It is further ordered, considered and adjudged by the court that the Plaintiff pay the cost of the action $10.00.
Given under my hand and seal of the High Court of American Samoa, this 3rd day of July, 1921.